3DETAILED ACTION
This is a response to the Applicants' file on 3/18/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 3/18/22 and 2/22/22 are in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih (US Pub. No: 2017/0018149).
Regarding claim 1, Shih disclose in figures 1-3 and 4 that, an information handling system comprising: at least one processor(see figure 4); and a plurality of indicator lights(figure 1, lights (125)); wherein the at least one processor is configured to: detect a fault condition associated with a particular information handling resource located at a particular physical location(storage device(123)); detect that an individual is within a threshold proximity of the information handling system (figure 1, ADMIN device (170) and manager controllers((107-117) can detect that one of the storage device 214 within the server 206 has failed or has encountered some error and the management controller 208 can detect the fault or error and transmit a message to the administrative device 202 over network 204 as shown in paragraph[0025], and cause at least some of the plurality of indicator lights to be illuminated in a determined sequence based on the detection of the individual and based on the physical location(123), wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location(123).Also see figures 2A-2C for more detail, paragraphs [011-0033].
	Regarding claim 2, Shih disclose in figures 1-3 that, wherein the indicator lights comprise light-emitting diodes (LEDs). See claim 4 for LEDs.
Regarding claim 3, Shih disclose in figures 1-3 that, wherein the at least one processor is a component of a management controller that is configured to provide out-of-band management of the information handling system. Paragraphs [0004, 0013].
Regarding claim 4, Shih disclose in figures 1-3 that, wherein the plurality of indicator lights are associated with a respective plurality of information handling resources (server rack(102)) and servers(103-110), and wherein the particular information handling resource is one of the plurality of information handling resources.
Regarding claim 5, Shih disclose in figures 1-3 that, wherein the plurality of information handling resources are physical storage resources (123).
Regarding claim 6, Shih disclose in figures 1-3 and 4 that, wherein each physical storage resource (123) includes a plurality of indicator lights (125), and wherein the at least one processor is configured to deactivate a first subset of the plurality of indicator lights and cause the dynamic visual illumination via a second subset of the plurality of indicator lights.
Regarding claim 7, Shih disclose in figures 1-3 and 4 that, wherein the plurality of indicator lights are associated with a respective plurality of information handling systems within a rack (serve rack (102), and wherein the particular information handling resource is associated with one of the plurality of information handling systems, such that the dynamic visual illumination is directed toward the one of the plurality of information handling systems.
Regarding claim 8, Shih disclose in figures 1-3 and 4 that, wherein the plurality of indicator lights are associated with a respective plurality of racks of information handling systems within a datacenter, and wherein the particular information handling resource is associated with one of the plurality of racks, such that the dynamic visual illumination is directed toward the one of the plurality of racks.
Regarding claim 9, Shih disclose in figures 1-3 and 4 that, a method comprising: a processor detecting a fault condition associated with a particular information handling resource located at a particular physical location(123) in an information handling  system comprising a plurality of indicator lights(125);  the processor (management controller(104-117)) for detecting that an individual is within a threshold proximity of the information handling system; and the processor (104-117) for causing at least some of the plurality of indicator lights(125) to be illuminated in a determined sequence based on the detection of the individual and based on the physical location(123), wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location. paragraphs [011-0033].
Regarding claim 10, Shih disclose in figures 1-2C that, wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to be activated and deactivated.
Regarding claim 11, Shih disclose in figures 1-2C that, wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to change their respective colors. Paragraph [0014].
Regarding claim 12, Shih discloses  wherein causing the at least some of the plurality of indicator lights to be illuminated in the determined sequence comprises causing selected indicator lights to change their respective brightness levels. Paragraph [0014].
Regarding claim 13, Shih disclose in figures 1-3 and 4 that, an article of manufacture comprising a non- transitory, computer-readable medium having compute executable code thereon that is executable by a processor (management controllers(104-117)) for: detecting a fault condition associated with a particular information handling resource(server(103,106,108110,112) located at a particular physical location(123) in a system including a plurality of indicator lights(125); detecting that an individual is within a threshold  proximity of the system; and causing at least some of the plurality of indicator lights(125) to be illuminated in a determined sequence based on the detection of the individual and based on the physical location(123), wherein the determined sequence is configured to cause a dynamic visual illumination that is directed toward the physical location. Paragraphs [011-0033].
Regarding claim 14, Shih disclose in figures 1-3 and 4 that, wherein: the plurality of indicator lights(125) are associated with a  respective plurality of physical storage resources(123), and wherein the particular information handling resource is one of the plurality of physical storage resources; each physical storage resource(123) includes a plurality of indicator lights; and  the code is executable for deactivating a first subset of the plurality of indicator lights and causing the dynamic visual illumination via a second subset of the plurality of indicator lights. Paragraphs [011-0033].
Regarding claim 15, Shih disclose in figures 1-3 and 4 that, wherein the detection of the individual is based on a proximity sensor selected from the group consisting of cameras, infrared sensors, Bluetooth transceivers, and rack door sensors.
Regarding claim 16, Shih disclose in figures 1-2C that, wherein the plurality of indicator lights are associated with a respective plurality of information handling systems within a rack, and wherein the particular information handling resource is associated with one of the plurality of information handling systems, such that the dynamic visual illumination is directed toward the one of the plurality of information handling systems.
Regarding claim 17, Shih disclose in figures 1-3 and 4 that,  wherein the processor is associated with a one-to-many management system that is configured to receive information from a plurality of management controllers(104,107,109,113,117) associated with each of the plurality of information handling systems within the rack,(102) and further configured to cause the at least some of the plurality of indicator lights to be illuminated in the determined sequence via the plurality of management controllers. 
Regarding claim 18, Shih disclose in figures 1-2C that, wherein the plurality of indicator lights(125) are associated with a respective plurality of racks of information handling systems within a data center, and wherein the particular information handling resource is associated with one of the plurality of racks, such that the dynamic visual illumination is directed toward the one of the plurality of racks.
Regarding claim 19, Shih disclose in figures 1-2C and 4 that, wherein the processor is associated with a one-to-many management system that is configured to receive information from a plurality of management controllers(104,107,109,113,117) associated with each of the plurality of racks, and further configured to cause the at least some of the plurality of indicator lights(125) to be illuminated in the determined sequence via the plurality of management controllers. 
Regarding claim 20, Shih disclose in figures 1-2C and 4 that, wherein the code is further executable for: in an absence of a fault condition, causing the plurality of indicator lights to be illuminated in a different sequence.

Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/Minh D A/
Primary Examiner
Art Unit 2844